ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Engineering & Environment, Inc.               )      ASBCA No. 61738
                                              )
Under Contract No. F A3002- l O-C-0050        )

APPEARANCE FOR THE APPELLANT:                        Dr. Surendera Kumar
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Maj George Matthew, USAF
                                                     Colby L. Sullins, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. The appeal is dismissed with prejudice.

       Dated: January 2, 2019



                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61738, Appeal of Engineering &
Environment, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals